Citation Nr: 0633944	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in July 
2001 and August 2003, at which time the Board remanded the 
case for further action by the originating agency.  

In March 2001, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

Hepatitis C was not present during service and is not 
etiologically related to any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in March 2004, to 
include notice that he should submit all pertinent evidence 
in his possession.  


Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for hepatitis C, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's hepatitis C.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim on a de 
novo basis in May 2005.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he contracted hepatitis C during 
service, possibly from injuries received in a May 1980 motor 
vehicle accident.  Service medical records show that in 
February 1979 the veteran was treated for urticaria and 
underwent liver function tests.  Although his physician 
suspected that he might have hepatitis, no diagnosis of 
hepatitis was made following the blood tests.  In May 1980 
the veteran was involved in a motor vehicle accident, and was 
noted to have mildly elevated liver enzyme levels.  Again, no 
diagnosis of hepatitis was rendered.  The Board notes that no 
separation examination report is of record as the veteran 
elected not to undergo an examination at the time of his 
discharge from service.

Post-service treatment records show that the veteran was 
diagnosed with hepatitis C in December 1996 when he tested 
positive for hepatitis C virus RNA.  The Board notes that in 
September 1990, while working for a waste management company, 
the veteran stepped on a needle while collecting garbage and 
was accidently pricked.  The veteran testified at his March 
2001 hearing that, following the needle prick, he initiated a 
lawsuit claiming that he contracted hepatitis C from the 
incident.  In conjunction with the lawsuit, which was 
unsuccessful, the veteran underwent an examination with a 
private physician in January 1998.  He reported that he 
believed his hepatitis was incurred through the 1990 needle 
poke.  The examiner concluded that it was extremely unlikely 
that a successful hepatitis C infection would be dormant for 
six years if caused by a needle poke in 1990; therefore, he 
doubted that the veteran acquired hepatitis C from a 
contaminated needle poke.  The Board notes that during the 
examination the veteran did not report any in-service 
incidents that might have led to his contracting hepatitis, 
and the examiner did not proffer an opinion as to whether the 
veteran's hepatitis C could be related to the veteran's 
active duty service.

To determine the etiology of his hepatitis C, the veteran has 
been provided VA examinations.  At his first examination in 
July 1999, the veteran stated that he contracted hepatitis C 
in 1990 while handling medical waste.  The examiner found 
that it was unlikely hepatitis C was contracted during active 
duty service, and noted that while the veteran had elevated 
liver enzyme levels in 1980, this was not the cause of his 
hepatitis.  The examiner attributed the veteran's hepatitis C 
to his accidental needle prick in 1990.  At the veteran's 
second VA examination in May 2002, the examiner found that 
the veteran's hepatitis was not as likely due to service.  
The examiner also noted that the veteran's abnormal liver 
results in 1980 could be from alcohol ingestion, and that he 
believed hepatitis was acquired secondary to the accidental 
needle prick.  As the claims folder was not available during 
the veteran's VA examinations, the folder was provided to the 
physician who conducted the May 2002 examination for another 
medical opinion.  Following review of the veteran's medical 
records, the examiner once again opined that the veteran did 
not acquire hepatitis C during service. 

Although there is conflicting evidence as to whether the 
veteran contracted hepatitis C from a contaminated needle in 
1990, the question before the Board is whether the veteran's 
hepatitis C was incurred during active duty service.  In this 
regard, the Board notes that there is no medical evidence of 
hepatitis C until many years after the veteran's discharge 
from service or of a nexus between the veteran's current 
hepatitis C and his military service.  Moreover, the VA 
medical opinions addressing the etiology of the disorder are 
against the claim, and the rationale provided in the January 
1998 private medical opinion concerning the etiology of the 
veteran's hepatitis C supports the proposition that the 
veteran's hepatitis C was caused by an event or events 
occurring after 1990 needle stick.  

In essence, the evidence of a nexus between the veteran's 
hepatitis C and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


